Citation Nr: 0836098	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  03-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured left ring finger, currently evaluated as 
noncompensably disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from September 1981 to 
September 1984.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran testified before a Decision Review Officer at the 
RO in February 2004.  A transcript of the hearing has been 
associated with the claims file.

In February 2006, the Board denied the veteran's claims of 
entitlement to service connection for a cervical spine 
disability, left shoulder disability, and left hand pain, as 
well as for an increased rating for residuals of a fractured 
left ring finger.  The veteran timely appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  

In a February 2008 Memorandum Decision, the Court affirmed 
the Board's denial of the veteran's service connection 
claims.  It also vacated and remanded the issued of 
entitlement to an increased rating for residuals of a 
fractured left ring finger.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In the February 2008 Memorandum Decision, the Court concluded 
that the veteran had not been provided with sufficient notice 
of the evidence and information required to support his claim 
for increase, pursuant to Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The instant issue was remanded for 
compliance with the Veterans Claims Assistance Act and 
readjudication.


Subsequent to the Court's Memorandum Decision, the veteran 
submitted additional argument and evidence and requested that 
his case be remanded to the agency of original jurisdiction 
(AOJ) for review of the newly submitted evidence.

In light of the above discussion, the appeal requires 
additional action prior to further appellate consideration by 
the Board.  Accordingly, the case is REMANDED for the 
following action:

1.  Provide the veteran with notice of 
the evidence and information necessary to 
support his claim of entitlement to an 
increased rating for residuals of a 
fractured left ring finger, pursuant to 
Vazquez-Flores v. Peake.  The veteran 
should be provided with all potentially 
applicable diagnostic criteria.

2.  Issue a supplemental statement of the 
case regarding the issue of entitlement 
to an increased rating for residuals of a 
fractured left ring finger, accounting 
for the evidence received since the 
August 2005 supplemental statement of the 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




